DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because, in Fig. 2, it is unclear as to why there is no box around “Camera module configuration 1”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 8 is objected to because: “Step 1” and “Step 2” have colons following but the remaining steps have commas.
Claim 14 is objected to because: “Step 6” is followed by a comma and not a colon like the other steps.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, it is not clear as to whether the “spectral” aspect of the data model stems from the assigned luminance and color values of each voxel taken from the preoperative images.  The Specification states on pages 4-5, “The next step may comprise assigning or modifying luminance and color values of each voxel, representative of a spot of a tissue, referencing the spectral characteristics of the tissue and of the light source by which the tissue is to be illuminated”.  It is unclear as to whether the voxels of the claimed model are being assigned values which depend upon the illumination of tissue by the claimed camera.
Regarding claims 2 and 12, the last limitation recites, “the threshold depends on the spectral characteristics of the tissue”.  This claimed dependence is no further explained in the Specification and it is unclear as to how the claimed threshold relates to the spectral characteristics.
Regarding claims 2 and 12, the limitation, “determine a luminance value of a voxel of the model referencing a spatial distribution of an illumination of a light source used by the camera module” is not sufficiently described in the Specification.
Regarding claims 3 and 13, “modify a luminance value of a voxel of the model referencing a spatial distribution of an illumination of a light source used by the camera module, spectral characteristics of the light source and spectral characteristics of the tissue, and a relative position between the light source and the body part” is not sufficiently described in the Specification.
Regarding claims 8 and 14, it is unclear as to what “distinctively with respect to” means as opposed to “with respect to”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2, 5, 12, 17, and 20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2, 5, 12, and 17, it is unclear as to whether “imageries” are actual images.
Regarding claim 20, the claim recites “steps” but there is only a single step in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 7, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganatra (US 2009/0227861) in view of Zingaretti (US 11,191,423) in view of Kopel (US 2019/0246946).
Regarding claims 1 and 11, Ganatra discloses a system and image processing method for endoscopic image processing, comprising a camera module ([0020]; [0030]: “video camera”), a display module and processing module, wherein the processing module is configured to obtain a data model of a body part ([0017]: “a model of a bronchial tree structure generated from a volumetric data set of images”); obtain image data of anatomy of the body part captured by the camera module ([0020]: “video camera…for displaying images of the local environment around distal end”); register the model with the image data as reference target (Figs. 3A, 3B; [0019]: “the model has a separate frame of reference and a corresponding coordinate system 34, to which tracking coordinate system 32 needs to be registered”); display one or more of the image data ([0020]: “video camera…for displaying images of the local environment around distal end”).  Ganatra does not explicitly disclose displaying the model before and after the registration.  However, Zingaretti teaches the processing of “before” and “after” 3D models (6:47-57).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the processing of Zingaretti to the visualization of Ganatra, as to provide useful comparative views.  Neither Ganatra nor Zingaretti explicitly disclose Ganatra does not explicitly disclose that the data model is a 3D spectral model.  However, Kopel teaches that a 3D model may be generated from MRI images, which are considered “spectral” due to the nature of MR data acquisition ([0036]; [0046]).  Both Ganatra and Kopel are directed to bronchoscopy.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the modeling of Kopel to the system of Ganatra and Zingaretti, as to provide accurate image-based models.
Regarding claims 7 and 19, while Ganatra may not explicitly disclose registering model with new image data through referencing the registered model, any new image data that is within the same frame of reference of the images already registered to the model would likewise be registered to the model (Figs. 3A, 3B; [0019]: “the model has a separate frame of reference and a corresponding coordinate system 34, to which tracking coordinate system 32 needs to be registered”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the mechanics of registration to new images so as to maintain registration between images and the model.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganatra (US 2009/0227861) in view of Zingaretti (US 11,191,423) in view of Kopel (US 2019/0246946), as applied to claims 1 and 11 above, in view of Panescu (US 2014/0343416).
	Regarding claims 6 and 18, neither Ganatra, Zingaretti, nor Kopel explicitly disclose that the processing module is further configured to operate a surgical robot referencing the registered model.  However, Panescu teaches a surgical robot ([0087], [0088]) guiding the navigation of a bronchoscope ([0065]; Fig. 2A-F).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the surgical robot of Panescu to the bronchoscope of Ganatra, Zingaretti, and Kopel, as to provide enhanced robotic control over a surgical instrument.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganatra (US 2009/0227861) in view of Zingaretti (US 11,191,423) in view of Kopel (US 2019/0246946), as applied to claims 1 and 11 above, in view of McAlpine (US 2019/0122584).
Regarding claims 10 and 20, neither Ganatra, Zingaretti, nor Kopel explicitly disclose a 3D printing apparatus configured to 3D print a model.  However, McAlpine teaches 3D printing an organ model ([0023]; Fig. 3C).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the printing of McAlpine to the technique of Ganatra, Zingaretti, and Kopel, as to provide enhanced visualization and physical interaction with a model.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793